The opinion of the court was delivered by
Lowrie, J.
One of the final viewers was objected to because his wife was a step-sister of the wife of John Emig, who owned a farm about half a mile from the road, and who took an interest in its location; but the court overruled the objection. We see plainly enough that Emig took a good deal of interest in the road; but he was not one of the petitioners in any part of the proceeding, and we do not see that he had any such legal interest as would have rendered him incompetent to be himself a viewer in this sort of a public transaction, in which all citizens are more or less interested, for public roads are for the use of all; and in which so large a control is given to the court. It is impossible to be as nice about these questions of challenge for cause, in ro,ad cases, as we are in regular jury trials; for we have not the facilities for doing so, and it would often cause vexatious and unprofitable delays to attempt it. Yery much must be left, in such cases, to the discretion of the sessions. We are not able to say. that, in this instance, they have exercised this discretion erroneously.
Decree affirmed at the cost of the plaintiff in error.